                                                                                                                       FILED
                                                                                                               2019 Jul-18 PM 04:28
                                                                                                              U.S. DISTRICT COURT
                                                                                                                  N.D. OF ALABAMA


                                UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ALABAMA
                                   NORTHEASTERN DIVISION
NOEL WEBSTER,                                             )
                                                          )
        Plaintiff,                                        )
                                                          )
v.                                                        )    Case No.: 5:18-cv-1339-LCB
                                                          )
THE UNIVERSITY OF ALABAMA                                 )
IN HUNTSVILLE, et al.,                                    )
                                                          )
        Defendants.                                       )

                                    MEMORANDUM OPINION

        This matter is before the court on the Motion to Dismiss filed by

Defendants 1 collectively termed by the defendants as “University Parties.” (Doc.

15). Upon review and for the reasons stated herein, the court concludes that the

defendants’ motion to dismiss (Doc. 15) is due to be granted in part. Plaintiff’s

complaint is due to be stricken as a shotgun pleading, and plaintiff shall file an

Amended Complaint in accordance with the court’s instructions before proceeding

in this action.




1
 Defendants are the University of Alabama in Huntsville (UAH); The Board of Trustees of The University of
Alabama (Board), each member individually and in their official capacities; Dr. Robert A. Altenkirch, individually
and as President of UAH; Dr. Mitchell W. Berbrier, individually and as the Dean of UAH College of Art,
Humanities, and Social Sciences; Dr. Christopher D. Ragsdale, individually and as Chair of the Department of
Music of UAH; and Kay Ivey, Governor.
I. FACTUAL HISTORY

Plaintiff’s complaint, filed on August 20, 2018, alleges that he was hired by the

University of Alabama in Huntsville (UAH) in July 2014, as “Studio/Facility

Manager” of the UAH Music Department.           (Doc. 1).   During his period of

employment he communicated numerous facility safety issues and concerns to Dr.

Ragsdale (Chair of UAH Dept. of Music), his direct supervisor, and Dr. Berbrier

(Dean of UAH Arts and Sciences). (Doc. 1).       Plaintiff alleges that his concerns

were not properly addressed by UAH and that his voicing of these concerns to the

University and later to the Madison County Fire Marshall’s Office resulted in his

termination in January of 2017. (Doc. 1). Plaintiff alleges one Count against all

defendants pursuant to 42 USC '' 1983 and 1988, that his speech regarding safety

issues is protected by the U.S. Constitution and that the defendants violated his

civil rights by terminating him as a result of voicing these safety concerns. (Doc.

1).   Defendants filed their motion to dismiss on September 13, 2018. (Doc. 15).

In their motion to dismiss defendants argue that the complaint should be dismissed

pursuant to Rules 12(b)(6) and 12(b)(1) of the Federal Rules of Civil Procedure.

(Doc. 15).   Plaintiff filed his response on November 5, 2018 (Doc. 20), and

defendants filed a reply on November 13, 2018 (Doc. 21).




                                        2
I. STANDARD OF REVIEW

A. Rule 12(b)(6) — Dismissal for Failure To State A Claim Upon Which Relief
                   Can Be Granted

      Federal Rule of Civil Procedure 12(b)(6) permits a party to move to dismiss

a complaint for “failure to state a claim upon which relief can be granted.” Fed. R.

Civ. P. 12(b)(6). This rule must be read together with Rule 8(a), which requires

that a pleading contain only a “short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While that pleading

standard does not require “detailed factual allegations,” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 550 (2007), it does demand “more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citations omitted).     Essentially, a Rule 12(b)(6) motion to dismiss

tests the sufficiency of a complaint against the “liberal pleading standards set forth

by Rule 8(a)(2).” Erickson v. Pardus, 551 U.S. 89, 94 (2007). When evaluating a

Rule 12(b)(6) motion to dismiss, a district court accepts as true the allegations in

the complaint and construes the allegations in the light most favorable to the

plaintiff. See Brophy v. Jiangbo Pharms. Inc., 781 F.3d 1296, 1301 (11th Cir.

2015).


II. ISSUES PRESENTED

      In support of their motion to dismiss defendants point out that plaintiff’s

                                          3
complaint contains one count and “fails to include any specific factual allegations

at all against the individual Trustees, and certainly no allegations as to why they

would be individually liable.”      Thereby defendants have effectively alleged a

shotgun type pleading. (Doc. 15).        Further, defendants argues that all claims

against UAH, University employees, and the Board should be dismissed under

Eleventh Amendment Immunity; that The University of Alabama in Huntsville, the

Board of Trustees and officials acting in their official capacity are not “persons”

under ' 1983; In their response plaintiffs concede that “UAH and the Board are

not suable ‘entities’ or ‘persons’ under 42 U.S.C. ' 1983” and that “[d]fendants’

Motion to Dismiss, pursuant to Federal R. Civ. P. 12(b)(1), corresponds to their

Eleventh Amendment immunity arguments, which are not disputed.” (Doc. 20).

III. DISCUSSION

      Due to the fact that it is apparent that the pleading is shotgun in nature, the

court will address this issue first. Our Circuit addressed the evolution and types of

shotgun pleadings in Weiland v. Palm Beach Cty Sherriff’s Office, 792 F.3d 1313

(11th Cir. 2015) stating:

      The most common type—by a long shot—is a complaint containing
      multiple counts where each count adopts the allegations of all
      preceding counts, causing each successive count to carry all that came
      before and the last count to be a combination of the entire complaint.
      The next most common type, at least as far as our published opinions
      on the subject reflect, is a complaint that does not commit the mortal
      sin of re-alleging all preceding counts but is guilty of the venial sin of
      being replete with conclusory, vague, and immaterial facts not
                                          4
      obviously connected to any particular cause of action. The third type
      of shotgun pleading is one that commits the sin of not separating into
      a different count each cause of action or claim for relief. Fourth, and
      finally, there is the relatively rare sin of asserting multiple claims
      against multiple defendants without specifying which of the
      defendants are responsible for which acts or omissions, or which of
      the defendants the claim is brought against.              The unifying
      characteristic of all types of shotgun pleadings is that they fail to one
      degree or another, and in one way or another, to give the defendants
      adequate notice of the claims against them and the grounds upon
      which each claim rests.

Id. at 1321–23. An assertion that a complaint is a shotgun pleading is based upon

violations of Rule 8(a)(2), as mentioned above, and/or Rule 10(b) which provides:

      (b) Paragraphs; Separate Statements. A party must state its claims or
      defenses in numbered paragraphs, each limited as far as practicable to
      a single set of circumstances. A later pleading may refer by number to
      a paragraph in an earlier pleading. If doing so would promote clarity,
      each claim founded on a separate transaction or occurrence—and each
      defense other than a denial—must be stated in a separate count or
      defense.
Rule 10(b), Fed. R. Civ. P. District courts have the inherent authority to dismiss

complaints on shotgun pleading grounds. Vibe Micro, Inc. v. Shabanets, 878 F.3d

1291, 1295 (11th Cir. 2018). However, the court must grant a plaintiff at least

one chance to remedy such shotgun pleading deficiencies sua sponte before

dismissing an action on shotgun pleading grounds. Id. “In these cases, even if

the parties do not request it, the district court ‘should strike the complaint and

instruct counsel to replead the case—if counsel [can] in good faith make the

representations required by Fed. R. Civ. P. 11(b).” Id. (quoting Byrne v. Nezhat,


                                         5
261 F.3d 1075, 1133 n. 113 (11th Cir. 2001)).

      Plaintiff’s complaint is in the nature of a shotgun pleading for several

reasons. First, even though plaintiff’s complaint purports to allege only one count

it alleges that one count against all defendants rather than separate counts. Second,

count one and/or multi-count one re-alleges factual allegations from the previous

paragraphs of the complaint for all defendants. Third, by alleging count one

against all defendants the complaint has failed to specify which defendants are

responsible for which acts or omissions claimed. Weiland at 1321-23.            Further,

the plaintiff in its response stipulates that the complaint, as plead, is deficient as to

several claims and that dismissal is proper as to those claims pursuant to Rule

12(b)(1) of the Federal Rules of Civil Procedure. The only appropriate remedy at

this point is to strike the complaint and allow the plaintiff to re-plead if he wishes

to proceed with this case. Vibe Micro, Inc., 878 F. 3d at 1295.          The court will

forego ruling on the arguments pursuant to Rules 12(b)(1) and 12(b)(6) since this is

plaintiff’s first complaint and the result would be the same.

IV. CONCLUSION

      Based upon the foregoing, Defendants Motion to Dismiss (Doc. 15) is due to

be granted, in part. Plaintiff’s Complaint (Doc. 1) is due to be stricken, and

Plaintiff will be required to re-plead the complaint to remedy the deficiencies

identified in this Memorandum Opinion.            A separate order will be entered


                                           6
simultaneously with this opinion.

      DONE and ORDERED this July 18, 2019.



                                    _________________________________
                                    LILES C. BURKE
                                    UNITED STATES DISTRICT JUDGE




                                        7
